Title: To George Washington from Roger Morris, 23 June 1755
From: Morris, Roger
To: Washington, George



Dear Washington
[Squaw’s Fort, Pa., 23 June 1755]

I am desird by the General, to let you know that he marches, to morrow, & next day, but that he shall halt, at the Meadows two or three days, It is the Desire of every particular in the Family, & the Generals positive Commands to you, not to stirr, but by the Advice of the Person under whose Care you are, till you are better, which we all hope will be very soon—This I can personally assure you, that you may follow the Advice of Dr Murdoch Surgeon to Col: Dunbarr, to whom I know you are recommended as a proper Man, by Dr Stephen. Yours &c.

Roger Morris


Camp at this Side of the Youghangany—Monday five o’Clock in the Afternoon.

